Citation Nr: 0512460	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-16 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946 and from August 1950 to November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

In December 2003 and July 2004, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.


FINDING OF FACT

The veteran does not currently suffer from a shoulder 
disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2001.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable AOJ decision on a claim for VA benefits, 
in this case, the content-complying VCAA notice was issued 
after the initial adverse decision in November 1999.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice was harmless.  As all identified pertinent 
evidence regarding the claim decided below has been received 
and considered by the RO, most recently by means of the 
December 2004 supplemental statement of the case, there is no 
indication that disposition of this claim would have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, have been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in July 
2003 and August 2004.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary.


II.  Factual background

The service medical records reveal that in March 1952, the 
veteran was treated for  a 7-inch laceration on the top of 
his head.  In May 1952, he was also seen twice  complaining 
of left shoulder and arm pain or discomfort on activity, 
which had been intermittent since the March 1952 accident.  
X-rays were taken, which were negative for a fracture.  The 
discharge examination in November 1954 shows that there were 
no abnormalities in the upper extremities.  

Following service, the veteran received private medical 
treatment in July 1997 from Dr. Roger S. Williams.  These 
records reflected complaints of pain in his head and neck 
with pain radiating to his left shoulder.  He had one session 
with a physical therapist, but the treatment aggravated his 
symptoms.  Physical examination showed that the veteran had 
very painfully restricted range of motion of the cervical 
spine.  An X-ray report showed that there was disc space 
narrowing from C4 to C7, most pronounced at C5-C6 and C6-C7, 
osteophytes anteriorly at the lower two levels and bilateral 
neuroforaminal narrowing at all three of the lower levels 
with oncovertebral spurs projecting into the neuroforaminal.  
The veteran was diagnosed as having spondylosis with C5 
radiculopathy.  

In July 2003, the veteran was afforded a VA examination.  At 
that time, he reported that in 1952, when exiting a 
restaurant, a flower pot was thrown at him and hit him on the 
head knocking him unconscious.  A military doctor treated his 
head wound.  The veteran returned to the military doctor with 
complaints of tingling in left arm.  The doctor reportedly 
stated that he had bursitis and gave him several shots into 
the posterior shoulder.  Physical examination showed that 
when the examiner put pressure on the veteran's skull, he 
felt pain in his left shoulder.  The veteran was diagnosed as 
having arthritis of the cervical spine with left-sided 
cervical radiculopathy.  The examiner stated that as a result 
of this condition the veteran had shoulder pain on the left.  

In August 2004, the veteran was afforded another VA 
examination by the VA examiner who conducted the July 2003 
examination.  The examiner stated that the pain in the 
veteran's posterior shoulder radiated from his neck pain.  
The examiner further stated at the time of the last 
examination, the veteran had full range of motion of his left 
shoulder, had no pain attributable to the shoulder at that 
time or during this examination, and never had bursitis.  The 
examiner opined that the veteran's shoulder symptoms were 
directly related to his cervical spine problem and there was 
no problem on examination which would lead to any diagnosis 
in regard to the left shoulder.  He further specified that he 
believed that the veteran's shoulder symptoms were not 
secondary to his shoulder joints, but were rather due to his 
cervical spine problems.

In correspondence of record, the veteran indicated that he 
did not seek treatment following service because he worked 
for the Southern Pacific Railroad and the only doctors 
available to him were the railroad's doctors and he feared 
being fired from his job if they reported his injuries to the 
company.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Here, the medical evidence of record fails to disclose an 
actual diagnosed disorder of the veteran's shoulder.  To the 
contrary, the VA examiner in August 2004 concluded that there 
was no problem on examination which would lead to any 
diagnosis in regard to the left shoulder.  

The Court held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which his reported shoulder pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a present disability as to the shoulder.  

Contrary to the veteran's contention that he has a shoulder 
disorder that is related to his service, there is no 
competent medical evidence of a current disability.  While 
the veteran is competent to describe the symptoms that he 
experiences, his statements are without significant probative 
value in regard to the issue at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of a current diagnosis of a shoulder 
disability, service connection for the claimed disability is 
not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claim, 
and it must be denied.


ORDER

Entitlement to service connection for a shoulder disorder is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


